In proceedings to declare three children neglected and to terminate parental custody, the mother of the children appeals from three orders of the Family Court, Kings County, all dated March 16, 1977, which, after a hearing, inter alia, permanently terminated her custody over the children. Orders affirmed, without costs or disbursements. The determinations of the Family Court are unassailable and are clearly in the best interests of the children. Martuscello, J. P., Shapiro, Cohalan and Margett, JJ., concur.